DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (“Choo”, US 2014/0151534) in view of Dominguez Castro et al. (“Castro”, US 2015/0358571).

Regarding claim 1, Choo discloses an imaging apparatus comprising: 
a sensor having a pixel region in which a plurality of pixels is arranged (Choo: see fig. 1 and pars. [0037]-[0038], wherein an image sensor 100 includes a pixel array 110 in which a plurality of pixels 111 is arranged); 
readout control circuitry configured to control readout of pixel signals from pixels included in the pixel region (Choo: see fig. 1 and par. [0044], in which a digital processing unit 150 configured to control readout of pixel signals from pixels included in the pixel array 110 as outputted as digital signals AD1-1 to ADn-m); 
first readout setting circuitry configured to set a first unit of readout as a part of the pixel region and output the first unit of readout to the readout control circuitry to sequentially readout the pixel signal corresponding to a frame image using the first unit of readout (Choo: see fig. 1 and pars. [0037], [0044], note that the data transmission circuit 123 may serialize parallel digital signals AD1-1 to ADn-m based on a first address BADD, and transmit the serialized first data BDATA to the digital processing unit 150. Therefore, the data transmission circuit 123 configures to set a first unit of readout as one line/row of digital signal AD1-1 to ADn-m and output one line/row of digital signal AD1-1 to ADn-m to the digital processing unit 150 to serially readout the pixel signal corresponding to a frame image using one line/row of digital signal AD1-1 to ADn-m); 
image output circuitry configured to output a first image based on the pixel signal read out using the first unit of readout, to a subsequent stage (Choo: see fig. 1 and par. [0052], wherein the digital processing unit 150 configures to output a first image as processed serial data BDATA using one line/row of digital signal AD1-1 to ADn-m, to a subsequent state as a digital processing unit 150 having an arrow to go to the next stage); and 
second readout setting circuitry configured to set a second unit of readout and output the second unit of readout to the readout control circuitry to perform readout of the pixel signal using the second unit of readout (Choo: see fig. 1 and pars. [0045]-[0047], in which a data transmission circuit 133 may serialize parallel digital signal of a second group of columns of the pixel array 110 based on the address TADD and transmit the serialized second data TDATA to the digital processing unit 150. Therefore, the second data transmission circuit 133 configures to set a second unit of readout as one line/row of digital signal of the second group of columns and output one line/row of digital signal of second group of columns to the digital processing unit 150 to perform readout of pixel signal using one line/row of digital signal of second group of columns).
Choo does not explicitly disclose that a recognition circuitry configured to sequentially perform a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and output a recognition result which is a result of the recognition process.
However, Castro teaches that a recognition circuitry configured to sequentially perform a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and output a recognition result which is a result of the recognition process (Castro: see fig. 27 and pars. [0246], wherein a processing array configures to sequentially perform recognition row by row, and output a recognition result as a region of interest ROI read out).
One would have been motivated to obtain region of interest by reading out only the pixels of the ROI (Castro: see the abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Castro with Choo’s system to include a recognition circuitry.

Regarding claim 3, Choo in the combination with Castro discloses the imaging apparatus according to claim 1.
Castro further teaches that the first readout setting circuitry is configured to execute an output of the first image by the image output circuitry at a timing different from a timing of an output of a second image based on the pixel signal for the recognition circuitry to perform the recognition process (Castro: see figs. 19, 27 and par. [0246], wherein a fast readout channel 1920 performs fast readout at a first time, followed by processing/setting the ROI by a processing array 1930 and concluding with a ROI readout).
One would have been motivated to speed up the automatic ROI operation by pipelining (Castro: see par. [0246]). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Castro with the system/method of primary references to include the first readout setting circuitry configuring to execute an output of the first image by the image output circuitry at a timing different from a timing of an output of a second image based on the pixel signal for the recognition circuitry to perform the recognition process.

Regarding claim 8, Choo in the combination with Castro discloses the imaging apparatus according to claim 1.
Castro further teaches that the first readout setting circuitry is configured to set the first unit of readout with higher priority to a region within the frame image in which a specific object has been recognized by the recognition circuitry, compared to another region in the frame image (Castro: see pars. [0070]-[0072], in which a ROI programming circuitry sets a readout area to be a ROI in a priority manner).
One would have been motivated to assist a user to know which region is more important.  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Castro with the Choo and Castro’s system to include reading out the specific object in a priority manner compared to another region. 


Regarding claim 11, Choo in the combination with Castro discloses the imaging apparatus according to claim 1.
Castro further teaches that the first readout setting circuitry is configured to set, to the first unit of readout, an imaging condition different from an imaging condition set for the second unit of readout by the second readout setting circuitry (Castro: see pars. [0198], [0239], [0256], wherein the exposure time can be varied, a fast readout can be performed in an ohmic mode and a ROI readout can be performed in a more standard mode as the accurate read out mode by varying the bias of the driver transistor). 
One would have been motivated to have different results for the image data when having different imaging conditions setting. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Castro with the Choo and Castro’s system to have that the first readout setting circuitry is configured to set, to the first unit of readout, an imaging condition different from an imaging condition set for the second unit of readout by the second readout setting circuitry

Regarding claim 16, Choo in the combination with Castro discloses the imaging apparatus according to claim 1, wherein, in a case where a unit of processing of the first image is not a frame, the image output circuitry sequentially outputs the first image in accordance with the pixel signal read out using the first unit of readout (Choo: see fig. 1 and pars. [0037], [0044], wherein the data transmission circuit 123 configures to set a first unit of readout as one line/row of digital signal AD1-1 to ADn-m and output one line/row of digital signal AD1-1 to ADn-m to the digital processing unit 150 to serially readout the pixel signal until to get a frame image using one line/row of digital signal AD1-1 to ADn-m).

Regarding claim 17, Choo discloses an imaging system comprising: 
an imaging apparatus equipped with 
a sensor having a pixel region in which a plurality of pixels is arranged (Choo: see fig. 1 and pars. [0037]-[0038], wherein an image sensor 100 includes a pixel array 110 in which a plurality of pixels 111 is arranged), 
readout control circuitry configured to control readout of pixel signals from pixels included in the pixel region (Choo: see fig. 1 and par. [0044], in which a digital processing unit 150 configured to control readout of pixel signals from pixels included in the pixel array 110 as outputted as digital signals AD1-1 to ADn-m), 
first readout setting circuitry configured to set a first unit of readout as a part of the pixel region, and output the first unit of readout to the readout control circuitry to sequentially readout of the pixel signal corresponding to a frame image using the first unit of readout (Choo: see fig. 1 and pars. [0037], [0044], note that the data transmission circuit 123 may serialize parallel digital signals AD1-1 to ADn-m based on a first address BADD, and transmit the serialized first data BDATA to the digital processing unit 150. Therefore, the data transmission circuit 123 configures to set a first unit of readout as one line/row of digital signal AD1-1 to ADn-m and output one line/row of digital signal AD1-1 to ADn-m to the digital processing unit 150 to serially readout the pixel signal corresponding to a frame image using one line/row of digital signal AD1-1 to ADn-m), 
image output circuitry configured to output a first image based on the pixel signal read out from using the first unit of readout to a subsequent stage (Choo: see fig. 1 and par. [0052], wherein the digital processing unit 150 configures to output a first image as processed serial data BDATA using one line/row of digital signal AD1-1 to ADn-m, to a subsequent state as a digital processing unit 150 having an arrow to go to the next stage), and 
second readout control circuitry configured to set a second unit of readout and output the second unit of readout to the readout control circuitry to readout of the pixel signal using the second unit of readout (Choo: see fig. 1 and pars. [0045]-[0047], in which a data transmission circuit 133 may serialize parallel digital signal of a second group of columns of the pixel array 110 based on the address TADD and transmit the serialized second data TDATA to the digital processing unit 150. Therefore, the second data transmission circuit 133 configures to set a second unit of readout as one line/row of digital signal of the second group of columns and output one line/row of digital signal of second group of columns to the digital processing unit 150 to perform readout of pixel signal using one line/row of digital signal of second group of columns).
Choo does not explicitly disclose that a recognition circuitry configured to sequentially perform a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and output a recognition result which is a result of the recognition process.
However, Castro teaches that a recognition circuitry configured to sequentially perform a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and output a recognition result which is a result of the recognition process (Castro: see fig. 27 and pars. [0246], wherein a processing array configures to sequentially perform recognition row by row, and output a recognition result as a region of interest ROI read out).
One would have been motivated to obtain region of interest by reading out only the pixels of the ROI (Castro: see the abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Castro with Choo’s system to include a recognition circuitry.

Regarding claim 18, Choo discloses an imaging method executed by a processor, comprising: 
controlling readout of pixel signals from pixels included in a pixel region in which a plurality of pixels is arranged, included in a sensor (Choo: see fig. 1 and par. [0044], in which a digital processing unit 150 configured to control readout of pixel signals from pixels included in the pixel array 110 of an image sensor 100 as outputted as digital signals AD1-1 to ADn-m); 
first setting a first unit of readout as a part of the pixel region and sequentially readout of the pixel signal corresponding to a frame image in accordance with the first unit of readout (Choo: see fig. 1 and pars. [0037], [0044], note that the data transmission circuit 123 may serialize parallel digital signals AD1-1 to ADn-m based on a first address BADD, and transmit the serialized first data BDATA to the digital processing unit 150. Therefore, the data transmission circuit 123 configures to set a first unit of readout as one line/row of digital signal AD1-1 to ADn-m and output one line/row of digital signal AD1-1 to ADn-m to the digital processing unit 150 to serially readout the pixel signal corresponding to a frame image using one line/row of digital signal AD1-1 to ADn-m);
outputting a first image based on the pixel signal read out from the first unit of readout to a subsequent stage (Choo: see fig. 1 and par. [0052], wherein the digital processing unit 150 configures to output a first image as processed serial data BDATA using one line/row of digital signal AD1-1 to ADn-m, to a subsequent state as a digital processing unit 150 having an arrow to go to the next stage); 
second setting a second unit of readout and controlling readout of the pixel signal in accordance with the second unit of readout (Choo: see fig. 1 and pars. [0045]-[0047], in which a data transmission circuit 133 may serialize parallel digital signal of a second group of columns of the pixel array 110 based on the address TADD and transmit the serialized second data TDATA to the digital processing unit 150. Therefore, the second data transmission circuit 133 configures to set a second unit of readout as one line/row of digital signal of the second group of columns and output one line/row of digital signal of second group of columns to the digital processing unit 150 to perform readout of pixel signal using one line/row of digital signal of second group of columns).
Choo does not explicitly disclose sequentially performing a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and outputting a recognition result which is a result of the recognition process.
However, Castro teaches sequentially performing a recognition process on the pixel signal corresponding to the frame image for each of the first units of readout, and outputting a recognition result which is a result of the recognition process (Castro: see fig. 27 and pars. [0246], wherein a processing array configures to sequentially perform recognition row by row, and output a recognition result as a region of interest ROI read out).
One would have been motivated to obtain region of interest by reading out only the pixels of the ROI (Castro: see the abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Castro with Choo’s system to include a recognition circuitry.

Regarding claim 19, claim 19 is a non-transitory computer readable medium variant of claim 18. In addition, a non-transitory computer readable storage device in claim 19 is found in par. [0099] of Choo.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2014/0151534) in view of Castro et al. (“Castro”, US 2015/0358571) and further in view of Cho et al. (“Cho”, US 2016/0021302).

Regarding claim 12, Choo in the combination with Castro discloses the imaging apparatus according to claim 1.
Choo in the combination with Castro does not explicitly disclose comprising a storage control circuitry configured to control storage of the pixel signal read out from the unit of readout in a memory, wherein the storage control circuitry is configured to control storage of the pixel signal in the memory based on at least one of the pixel signal or the recognition result of the recognition circuitry.
On the other hand, Cho teaches comprising a storage control circuitry configured to control storage of the pixel signal read out from the unit of readout in a memory, wherein the storage control circuitry is configured to control storage of the pixel signal in the memory based on at least one of the pixel signal or the recognition result of the recognition circuitry (Cho: see fig. 3 and pars. [0077], [0081], wherein an I/O unit 390 configures to control storage of the pixel signal read out from the readout unit 330 in an information storage device, wherein the I/O unit 390 configured to control storage of the pixel signal in the information storage device based on the pixel signal from a signal processing unit 340 to the I/O unit 390).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the
 effective filing date of the claimed invention to combine the teachings of Cho with the system/method of primary references to include a storage control circuitry.
One would have been motivated to save image data for viewing the stored images at a later time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2014/0151534) in view of Castro et al. (“Castro”, US 2015/0358571), Cho et al. (“Cho”, US 2016/0021302) and further in view of Wyn-Harris et al. (“Wyn-Harris”, US 2004/0028137).

Regarding claim 13, Choo in the combination with Castro and Cho discloses the imaging apparatus according to claim 12.
Choo in the combination with Castro and Cho does not disclose, in a case where a change amount of a second recognition result of the recognition circuitry after passage of a predetermined time from a first recognition result of the recognition circuitry, with respect to the first recognition result, is a threshold or less, the storage control circuitry is configured not to perform storage of the pixel signal read out corresponding to the second recognition result, in the memory.
However, Wyn-Harris teaches, in a case where a change amount of a second recognition result of the recognition circuitry after passage of a predetermined time from a first recognition result of the recognition circuitry, with respect to the first recognition result, is a threshold or less, the storage control circuitry is configured not to perform storage of the pixel signal read out corresponding to the second recognition result, in the memory (Wyn-Harris: see par. [0002], wherein stopping the recording of video is stopped based on the motion ending, after which, the images are collected and saved, for example, to an optical storage device (compact disk or digital video disk), until motion is no longer detected).
One would have been motivated to save image data when having a motion occurring. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Wyn-Harris with Choo, Castro and Cho’s system to have the storage control circuitry configured not to perform storage of the pixel signal read out corresponding to the second recognition result, in the memory, in a case where a change amount of a second recognition result of the recognition circuitry after passage of a predetermined time from a first recognition result of the recognition circuitry, with respect to the first recognition result, is a threshold or less.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choo et al. (US 2014/0151534) in view of Castro et al. (“Castro”, US 2015/0358571), Cho et al. (“Cho”, US 2016/0021302) and further in view of Kim et al. (“Kim”, US 20080095436).

Regarding claim 15, Choo in the combination with Castro and Cho discloses the imaging apparatus according to claim 12.
Choo in the combination with Castro and Cho does not explicitly disclose that the storage control circuitry is configured to discard the pixel signal stored in the memory in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout control circuitry.
However, Kim teaches that the storage control circuitry is configured to discard the pixel signal stored in the memory in a case where it is determined that there is a change in a scene as an imaging target based on the pixel signal read out by the readout control circuitry (Kim: see par. [0070], wherein operation 500 discards a frame when detecting a scene changing).
One would have been motivated to discard unnecessary image data to increase the storage space.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kim with the Choo, Castro and Cho’s system to include discarding the pixel signal stored in the storage unit when there is a change in a scene.

Allowable Subject Matter
Claims 2, 4-7, 9-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for allowance:

Regarding dependent claim 2, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 2 that includes
“The imaging apparatus according to claim 1, wherein the first unit of readout is set in accordance with the recognition result.”

Regarding dependent claim 4, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 4 that includes
“The imaging apparatus according to claim 1, wherein the first readout setting circuitry does not output the first unit of readout in a region within the frame image in which a specific object has been recognized by the recognition circuitry”

Regarding dependent claim 5, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 2 that includes
“The imaging apparatus according to claim 1, wherein the image output circuitry is configured to mask a region within the frame image in which a specific object has been recognized by the recognition circuitry.”

Regarding dependent claim 6, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 6 and independent claim 1 that includes
“The imaging apparatus according to claim 4, wherein the image output circuitry is configured to mask a region that is read out after the recognition process, out of the regions within the frame image in which a specific object has been recognized by the recognition circuitry.”

Regarding dependent claim 7, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 7 that includes
“The imaging apparatus according to claim 1, wherein the first readout setting circuitry is configured to set the first unit of readout in accordance with a detection output of another sensor device.”

Regarding dependent claim 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 9 and independent claim 1 that includes
“The imaging apparatus according to claim 8, wherein the first readout setting circuitry is configured to set the first unit of readout to the other region so that readout of the pixel signal is to be performed with resolution lower than resolution for the region within the frame image in which the specific object has been recognized.”

Regarding dependent claim 10, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 10 and independent claim 1 that includes
“The imaging apparatus according to claim 8, wherein the second readout setting circuitry is configured to set the second unit of readout to the other region after completion of the readout of the region within the frame image in which the specific object has been recognized.”

Regarding dependent claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 and independent claim 1 that includes
“The imaging apparatus according to claim 12, wherein the storage control circuitry is configured to store the pixel signal in the memory in a case where the pixel signal of the first image output to the subsequent stage is not stored in the memory.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                                                                                                                                                                                                        
/JASON A FLOHRE/Primary Examiner, Art Unit 2696